Name: Council Regulation (EEC, Euratom, ECSC) No 2187/89 of 18 July 1989 correcting the remuneration and pensions of officials and other servants of the European Communities with effect from 1 July 1988 and adjusting the weightings applied thereto with effect from 1 January 1989
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 No L 209/ 121 . 7 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC No 2187/89 of 18 July 1989 correcting the remuneration and pensions of officials and other servants of the European Communities with effect from 1 July 1988 and adjusting the weightings applied thereto with effect from 1 January 1989 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 3982/88 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 81 / 1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), as last amended by Decision 87/530/Euratom, ECSC, EEC (4), Having regard to the proposal from the Commission, Whereas Regulation (ECSC, EEC, Euratom) No 3982/88 did not take account of the actual increase in remuneration in the Italian civil service ; whereas the figure for this increase is now available ; whereas the amounts laid down by Regulation (ECSC, EEC, Euratom) No 3982/88 should therefore be corrected ; Whereas, since the cost-of-living increased substantially in certain countries in which officials and other servants of the Communities are employed in the second half of 1988 , the weighting applicable to the remuneration and pensions of officials and other servants pursuant to Regulation (ECSC, EEC, Euratom) No 3982/88 should be adjusted with effect from 1 January 1989 or from 16 November 1988 in countries where the increase in the cost-of-living has been particularly high ; Whereas the Statistical Office of the European Communities has carried out checks on the level of the cost-of-living in Spain, Greece and Portugal ; Whereas these checks have revealed discrepancies in relation to the current weighting levels ; whereas the weightings applicable in those countries must therefore be corrected, (  ) OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 354, 22 . 12 . 1988, p. 1 . 0 OJ No L 386, 31 . 12 . 1981 , p. 6 . (4) OJ No L 307, 29 . 10 . 1987, p . 40 , No L 209/2 I Official Journal of the European Communities 21 . 7 . 89 HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1988 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : Grades Step I 1 2 3 4 5 6 7 8 A 1 339 440 357 473 375 506 393 539 411 572 429 605 A 2 301 228 318 435 335 642 352 849 370 056 387 263 \ A 3 / LA 3 249 474 264 524 279 574 294 624 309 674 324 724 339 774 354 824 A 4 / LA 4 209 583 221 330 233 077 244 824 256 571 268 318 280 065 291 812 A 5 / LA 5 172 793 183 029 193265 203 501 213 737 223 973 234 209 244 445 A 6 / LA 6 149 320 157 468 165 616 173 764 181 912 190 060 198 208 206 356 A 7 / LA 7 128 535 134 931 141 327 147 723 154 119 160 515 IIl A 8 / LA 8 113 680 118 263 I IlI I B 1 149 320 157 468 165 616 173 764 181 912 190 060 198 208 206 356 B 2 129 377 135 442 141 507 147 572 153 637 159 702 165 767 171 832 B 3 108 520 113 564 118 608 123 652 128 696 133 740 138 784 143 828 B 4 93 859 98 233 102 607 106 981 111 355 115 729 120 103 124 477 B 5 83 897 87 438 90 979 94 520 \ C 1 95 737 99 596 103 455 107314 111 173 115032 118 891 122 750 C 2 83 268 86 806 90 344 93 882 97 420 100 958 104 496 108 034 C 3 77 678 80 708 83 738 86 768 89 798 92 828 95 858 98 888 C 4 70 181 73 025 75 869 78 713 81 557 84 401 87 245 90 089 C 5 64 717 67 368 70 019 72 670 I l D 1 73 135 76 333 79 531 82 729 85 927 89 125 92 323 95 521 D 2 66 688 69 527 72 366 75 205 78 044 80 883 83 722 86 561 D 3 62 068 64 724 67 380 70 036 72 692 75 348 78 004 80 660 D 4 58 522 60 922 63 322 65 722 (b)  Bfrs 5 122 is replaced by Bfrs 5 137 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 6 598 is replaced by Bfrs 6 617 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 11 784 is replaced by Bfrs 11 819 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VH thereto,  Bfrs 5 895 is replaced by Bfrs 5 912 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1988, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following : 21 . 7 . 89 Official Journal of the European Communities No L 209/3 Category Group Class 1 2 3 4 A I II III 159 368 115 667 97 200 179 110 126 937 101 531 198 852 138 207 105 862 218 594 « 149 477 110 193 B IV V 93 377 73 345 102 516 78 178 111 655 83 011 120 794 87 844 C VI vn 69 754 62 435 73 861 64 558 77 968 66 681 82 075 68 804 D VIII IX 56 430 54 342 59 753 , 55 100 63 076 55 858 66 399 56 616 Article 3 With effect from 1 July 1987, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 084 per month for officials in grade C 4 or C 5,  Bfrs 4 727 per month for officials in grade C 1 , C 2 or C 3 . Belgium Denmark Germany (except Berlin) Berlin France Greece Ireland Italy (except Varese) Varese Luxembourg Netherlands United Kingdom (except Culham) Culham Spain Portugal 100,0 131.7 100,2 109,9 110,0 74.8 96,6 99.9 101.8 100,0 91,0 102,4 : 98,0 93,8 78,5 Article 4 Pensions for which entitlement has accrued by 1 July 1988 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 2 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 5 1 . With effect from 1 July 1988, the weightings applicable to the remuneration of officials and other servants employed in the countries or towns listed below shall be as follows : Article 6 With effect from 1 July 1988 , the table in Article 10.(1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 2 003 944 1 377 790 A 4 to A 8 and LA 4 to LA 8 IIIIll and category B 1 954 881 1 319 689 Other grades 1 764 821 1 136 567 No L 209/4 Official Journal of the European Communities 21 . 7. 89 Greece Portugal 81,9 84,2 2. With effect from 1 January 1989, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 102,4 106,3 101,7 98,6 Italy (except Varese) United Kingdom (except Culham) Culham Spain Article 7 With effect from 1 July 1988 , the allowances laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 ('), as last amended by Council Regulation (Euratom, ECSC, EEC) No 1307/87 (2), for shiftwork are fixed at Bfrs 8 937, Bfrs 13 489, Bfrs 14 747 and Bfrs 20 107. Article 8 With effect from 1 July 1988 , the amounts shown in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a weighting of 3,198068 . Article 9 1 . With effect from 16 November 1988, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1989 . For the Council The President R. DUMAS (') OJ No L 38 , 13 . 2 . 1976, p. 1 . O OJ No L 124, 13 . 5 . 1987, p . 6. ( ¢') OJ No L 56, 4. 3 . 1968 , p . 8 . .